Because of the recent change in the personnel of our Supreme Court I considered as reopened the question as to the constitutionality of the Act of March 15, 1917, H.B. No. 39, Acts 35th Legislature, chapter 76, p. 142, authorizing final disposition, by designated Justices of Courts of Civil Appeals, of referred applications to the Supreme Court for writs of error.
The action of my associates upon this motion impliedly sustains the validity of that statute. San Antonio  A.P. Ry. Co. v. Blair, 108 Tex. 434, 196 S.W. 502, opinion by Chief Justice Phillips. From that conclusion and holding I dissent upon the grounds and for the reasons heretofore stated by me in In re Supreme Court Dockets Relief Act of 1907, filed August 18, 1917 (Railway Co. v. Blair, 108 Tex. 434,196 S.W. 1143), and in In re Subdivision Six of Supreme Court Jurisdiction Act of 1917, 201 S.W. 390, filed March 6, 1918, not yet officially reported.
If said Relief Act is unconstitutional the designated justices of the Courts of Civil Appeals were without jurisdiction or authority to consider and act upon said application, and it should be considered and acted upon by this court; although, of course, if said statute is valid, this court should not, in any case or instance, review the action of the "designated justices," no matter how erroneous their action upon any referred application or motion for a rehearing may be, such power of review being denied to this court by said Relief Act itself.
Under the circumstances I consider it proper thus to renew an expression of my views on the subject; but, in the future, as in the past, and as in duty bound, under our State Constitution, I will be controlled by the decision of the majority of the Supreme Court in the premises. *Page 414